DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 07/15/2019 is accepted.
The oath submitted on 07/15/2019 is accepted.
The drawings submitted on 07/15/2019 are accepted.
The IDS submitted on 12/05/2019 has been considered.
No foreign priority has been claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the phrase “machine-readable storage medium” as recited in claims 18 - 20 is not limited to a non-transitory form indicated in the claim or the specification.  The broadest reasonable interpretation of a claim drawn to a machine-readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals 
To overcome this rejection, it is suggested applicant change the phrase “machine-readable storage medium” to recite ---non-transitory machine-readable storage medium --- or --- machine-readable storage memory---, or --- machine-readable device---, or --- machine-readable memory---, or --- machine-readable storage device---, or any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding ---wherein the medium is not a signal---.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 – 3, 5 – 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20200413350 A1) in view of Jung et al. (US 20200314765 A1).

Regarding claim 1, Yang et al. discloses a device (Yang et al., FIG. 1, base station 20 in relation to FIG. 7, 200), comprising: a processor (Yang et al., FIG. 7, processor 220); and 
a memory (Yang et al., FIG. 7, memory 230) that stores executable instructions that, when executed by the processor, facilitate performance of operations (Yang et al., [0180] the memory is coupled operatively to the processor and stores various pieces of information for operating the processor), comprising: 
receiving, from a user equipment device (Yang et al., FIG. 1, UE 10 in relation to FIG. 7, 100), an effective isotropic radiated power capability of the user equipment device (Yang et al., [0157] after generating capability information including power class information, a wireless device may transmit the generated information to a serving cell, where the power class information may be determined based on the minimum peak effective isotropic radiated power (EIRP), maximum output limit, and spherical coverage).
Yang et al. does not expressly disclose scheduling uplink physical resource blocks based on the effective isotropic radiated power capability of the user equipment device.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) discloses scheduling uplink physical resource blocks based on the effective isotropic radiated power capability of the user equipment device (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine scheduling uplink physical resource blocks based on the effective isotropic radiated power capability of the user equipment device as taught by Jung et al. with the system of Yang et al. in order to allocates uplink resources (Jung et al., [0149]).

Regarding claim 2, Yang et al. - Jung et al. discloses receiving an information element that comprises an indication of the effective isotropic radiated power capability (Yang et al., [0089] the minimum peak effective isotropic radiated power (EIRP) and the spherical coverage are important elements for distinguishing UE types).

Regarding claim 3, Yang et al. - Jung et al. discloses receiving the information element based on the user equipment device communicatively connecting to the device (Yang et al., [0104] a UE type is distinguished by the minimum peak EIRP where UEs belonging to the same UE type exhibit the same minimum peak EIRP value and signaling is required to distinguish UE types as well as x%-tile cumulative distribution function (CDF)).

Regarding claim 5, Yang et al. - Jung et al. discloses receiving a first indication of a measured baseband output power of the user equipment device (Yang et al., [0157] generating capability information including power class information; see also table 13); and 
receiving a second indication of a minimum peak effective isotropic radiated power of the user equipment device (Yang et al., [0157] the power class information may be determined based on the minimum peak effective isotropic radiated power (EIRP), maximum output limit, and spherical coverage).

Regarding claim 6, Yang et al. - Jung et al. discloses prior to the receiving the effective isotropic radiated power capability of the user equipment device (Jung et al., [0180] it is needed to specify information or parameters for P-MPR reporting, which are transmitted via the UE capability information), sending a request to the user equipment device to report the effective isotropic radiated power capability (Jung et al., see table 36; the UE filtered the band combinations in the supported Band Combination List in accordance with the applied Freq Band List Filter where the UE does not include this field if the UE capability is requested by E-UTRAN and the network request includes the field eutra-nr-only). The motivation is the same as in claim 1.

Regarding claim 7, Yang et al. - Jung et al. discloses determining the effective isotropic radiated power capability of the user equipment device satisfies a defined Yang et al., [0082] depending on the type of a UE, transmission power class may be set differently, which may be determined based on the minimum peak Effective Isotropic Radiated Power (EIRP) value due to beamforming supported by NR and the cumulative distribution function (CDF) value of a measured EIRP); and 
scheduling a first number of physical resource blocks to the user equipment device as compared to a second number of physical resource blocks scheduled based on the effective isotropic radiated power capability not satisfying the defined threshold capability (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE), 
wherein the first number comprises more physical resource blocks than the second number (Yang et al., [0148] it is proposed to use 28 dBm for 28 GHz as the minimum peak EIRP for UE type#2 in the NR FR2 frequency band, where FR2 may refer to an above-6-GHz range frequency band). The motivation is the same as in claim 1.

Regarding claim 8, Yang et al. - Jung et al. discloses determining the effective isotropic radiated power capability of the user equipment device does not satisfy a defined threshold capability (Yang et al., [0082] depending on the type of a UE, transmission power class may be set differently, which may be determined based on the minimum peak Effective Isotropic Radiated Power (EIRP) value due to beamforming supported by NR and the cumulative distribution function (CDF) value of a measured EIRP); and 
Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE), 
wherein the first number comprises fewer physical resource blocks than the second number (Jung et al., [0148] the default value of max Uplink Duty Cycle to guarantee the network coverage without P-MPR, which was same principle to decide max Uplink Duty Cycle at FR1, where FR1 may refer to a sub-6-GHz range frequency band). The motivation is the same as in claim 1.

Regarding claim 9, Yang et al. - Jung et al. discloses determining the effective isotropic radiated power capability of the user equipment device satisfies a defined threshold capability (Yang et al., [0152] the EIRP value corresponding to 20%-tile CDF of the half spherical coverage may be determined.  The 20%-tile CDF of the half spherical coverage may correspond to 60%-tile CDF of full spherical coverage); and 
scheduling a digital modulation to the user equipment device (Jung et al., [0128] the requirement for the UE which supports a single FR2, an above-6-GHz range band, is specified in Table 23 and Table 24). The motivation is the same as in claim 1.

et al. - Jung et al. discloses the device is deployed in a non-standalone deployment architecture (Yang et al., [0063] in FIG. 3A, a UE is connected in dual connectivity (DC) with an LTE/LTE-A cell; [0065] in FIG. 3B, the LTE/LTE-A cell is connected with a core network for 5th generation mobile communication / Next Generation (NG) core network / NR cell; [0066] a service based on the architecture in FIGS. 3A and 3B is referred to as a non-standalone (NSA) service).

Regarding claim 11, Yang et al. - Jung et al. discloses the device is deployed in a standalone deployment architecture (Yang et al., [0067] in FIG. 3C, a UE is connected only with an NR cell where a service based on this architecture is referred to as a standalone (SA) service).

Regarding claim 12, Yan et al. discloses a method (Yang et al., FIG. 6), comprising: 
receiving, by a system (Yang et al., FIG. 1, base station 20 in relation to FIG. 7, 200) comprising a processor (Yang et al., FIG. 7, processor 220), a first indication of a baseband output power of a mobile device and a second indication of a minimum peak effective isotropic radiated power of the mobile device (Yang et al., FIG. 1, UE 10 in relation to FIG. 7, 100; [0157] after generating capability information including power class information, a wireless device may transmit the generated information to a serving cell, where the power class information may be determined based on the minimum peak effective isotropic radiated power (EIRP), maximum output limit, and spherical coverage).
Yang et al. does not expressly disclose scheduling, by the system, uplink physical resource blocks based on the first indication and the second indication, wherein the scheduling is performed during initial access.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) discloses scheduling, by the system, uplink physical resource blocks based on the first indication and the second indication (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE), wherein the scheduling is performed during initial access (Jung et al., [0093] the UE defines a physical block channel (PBCH) including information required to perform an initial access).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine scheduling, by the system, uplink physical resource blocks based on the first indication and the second indication, wherein the scheduling is performed during initial access as taught by Jung et al. with the system of Yang et al. in order to allocates uplink resources (Jung et al., [0149]).

Regarding claim 13, Yang et al. - Jung et al. discloses the scheduling of the uplink physical resource blocks comprises scheduling a quantity of uplink physical Yang et al., [0082] depending on the type of a UE, transmission power class may be set differently, which may be determined based on the minimum peak Effective Isotropic Radiated Power (EIRP) value due to beamforming supported by NR and the cumulative distribution function (CDF) value of a measured EIRP).

Regarding claim 14, Yang et al. - Jung et al. discloses the quantity is higher based on the minimum peak effective isotropic radiated power satisfying a defined threshold (Yang et al., [0148] it is proposed to use 28 dBm for 28 GHz as the minimum peak EIRP for UE type#2 in the NR FR2 frequency band, where FR2 may refer to an above-6-GHz range frequency band, and wherein the quantity is lower based on the minimum peak effective isotropic radiated power not satisfying the defined threshold (Jung et al., [0148] the default value of max Uplink Duty Cycle to guarantee the network coverage without P-MPR which was same principle to decide max Uplink Duty Cycle at FR1, where FR1 may refer to an sub-6-GHz range frequency band). The motivation is the same as in claim 12.

Regarding claim 15, Yang et al. - Jung et al. discloses receiving the first indication and the second indication comprises receiving an information element in a message received from the mobile device (Yang et al., [0157] generating capability information including power class information; see also table 13), and 
wherein the information element comprises the first indication and the second indication (Yang et al., [0157] the power class information may be determined based on the minimum peak effective isotropic radiated power (EIRP), maximum output limit, and spherical coverage).

Regarding claim 18, Yang et al. discloses a machine-readable storage medium (Yang et al., FIG. 7, memory 230), comprising executable instructions that, when executed by a processor, facilitate performance of operations (Yang et al., [0180] the memory is coupled operatively to the processor and stores various pieces of information for operating the processor), comprising: 
obtaining, from a user equipment device (Yang et al., FIG. 1, UE 10 in relation to FIG. 7, 100), an information element that comprises a baseband output power measurement and a minimum peak effective isotropic radiated power of the user equipment device (Yang et al., [0157] after generating capability information including power class information, a wireless device may transmit the generated information to a serving cell, where the power class information may be determined based on the minimum peak effective isotropic radiated power (EIRP), maximum output limit, and spherical coverage).
Yang et al. does not expressly disclose scheduling a quantity of physical resource blocks to the user equipment device as a function of the baseband output power measurement and the minimum peak effective isotropic radiated power, where the scheduling is performed during initial access.
Jung et al., for example from an analogous field of endeavor (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) discloses scheduling a quantity of physical resource blocks to the user equipment device as a function of the baseband output power measurement and the minimum peak effective isotropic radiated power (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE), where the scheduling is performed during initial access (Jung et al., [0093] the UE defines a physical block channel (PBCH) including information required to perform an initial access).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine scheduling a quantity of physical resource blocks to the user equipment device as a function of the baseband output power measurement and the minimum peak effective isotropic radiated power, where the scheduling is performed during initial access as taught by Jung et al. with the system of Yang et al. in order to allocates uplink resources (Jung et al., [0149]).

Regarding claim 19, Yang et al. - Jung et al. discloses the quantity of physical resource blocks is a first quantity based on the minimum peak effective isotropic radiated power satisfying a defined threshold (Yang et al., [0148] it is proposed to use 28 dBm for 28 GHz as the minimum peak EIRP for UE type#2 in the NR FR2 frequency band, where FR2 may refer to an above-6-GHz range frequency band), and wherein the quantity of physical resource blocks is a second quantity based on the minimum peak effective isotropic radiated power not satisfying the defined threshold (Jung et al., [0148] the default value of max Uplink Duty Cycle to guarantee the network coverage without P-MPR which was same principle to decide max Uplink Duty Cycle at FR1, where FR1 may refer to an sub-6-GHz range frequency band). The motivation is the same as in claim 18.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. and Jung et al., as applied to claim 1 or 18 above, further in view of Jeon et al. (US 20110103282 A1).

Regarding claim 4, Yang et al. - Jung et al. do not expressly disclose determining communication of the user equipment device is to be handed off from a first device to a second device; and sending a handover message to the second device, wherein the handover message comprises the information element.
Jeon et al., for example from an analogous field of endeavor (Jeon et al., [0038] determining the maximum transmission power of a handover message considering uplink of an MS in a mobile communication system) discloses determining communication of the user equipment device is to be handed off from a first device to a second device (Jeon et al., [0044] If a downlink signal of a serving BS is attenuated, the BS or MS may initiate a handover request to a neighbor BS); and 
sending a handover message to the second device (Jeon et al., [0045] the serving BS transmits a handover pre-notification message to the neighbor BSs), wherein the handover message comprises the information element (Jeon et al., [0045] the handover pre-notification message includes information of required QoS, bandwidth, and the like).
et al. - Jung et al. in order to provide an average equivalent isotropic received power for the handover ranging message (Jeon et al., [0046]).

Regarding claim 20, Yang et al. - Jung et al. do not expressly disclose determining communication of the user equipment device is scheduled to be transferred from a source cell device of a source cell of a communications network to a target cell device of a target cell of the communications network based on a movement of the user equipment device; and 
facilitating conveyance of a message from the source cell to the target cell, wherein the message comprises the information element.
Jeon et al., for example from an analogous field of endeavor (Jeon et al., [0038] determining the maximum transmission power of a handover message considering uplink of an MS in a mobile communication system) discloses determining communication of the user equipment device is scheduled to be transferred from a source cell device of a source cell of a communications network to a target cell device of a target cell of the communications network based on a movement of the user equipment device (Jeon et al., [0044] If a downlink signal of a serving BS is attenuated, the BS or MS may initiate a handover request to a neighbor BS); and 
Jeon et al., [0045] the serving BS transmits a handover pre-notification message to the neighbor BSs), wherein the handover message comprises the information element (Jeon et al., [0045] the handover pre-notification message includes information of required QoS, bandwidth, and the like).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining communication of the user equipment device is scheduled to be transferred from a source cell device of a source cell of a communications network to a target cell device of a target cell of the communications network based on a movement of the user equipment device; and facilitating conveyance of a message from the source cell to the target cell, wherein the message comprises the information element as taught by Jeon et al. with combined the system of Yang et al. - Jung et al. in order to provide an average equivalent isotropic received power for the handover ranging message (Jeon et al., [0046]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. and Jung et al., as applied to claim 12 above, further in view of Hafeez et al. (US 20200267736 A1).

Regarding claim 16, Yang et al. - Jung et al. do not expressly disclose retaining, by the system, the first indication and the second indication as historical information; and accessing, by the system, the historical information based on the mobile device establishing a second initial access with the system.
et al., for example from an analogous field of endeavor (Hafeez et al., [0060] multi-beam and multi-channel listen before talk (LBT) are performed jointly such that CCA is performed on a subset of possible combinations of channels and beams selected based on a criterion such as transmitter/receiver capabilities, performance metric, or regulatory constraints/max EIRP in a given bandwidth) suggests retaining, by a system, historical information (Hafeez et al., [0074] a device can comprise a machine learning and reasoning component that can be utilized to automate one or more of the use of explicitly and/or implicitly trained statistical classifiers in connection with performing inference and/or probabilistic determinations and/or statistical-based determinations); and accessing, by the system, the historical information based on the mobile device establishing a second initial access with the system (Hafeez et al., [0076] the machine learning and reasoning component can infer activity and/or inactivity on beams, by obtaining knowledge about the possible actions and knowledge about historical information of which beams are usually inactive).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine retaining, by the system, the first indication and the second indication as historical information; and accessing, by the system, the historical information based on the mobile device establishing a second initial access with the system as taught by Hafeez et al. with the combined system of Yang et al. – Jung et al. .in order to check for activity/inactivity in the primary and secondary beams (Hafeez et al., [0076]).

et al. - Jung et al. disclose utilizing, by the system, the first indication and the second indication (Jung et al., [0140] a UE requirement is verified with the test metric of effective isotropic radiated power (EIRP)); [0147] a wireless device/UE transmits capability information including the maximum uplink duty cycle to a base station/gNB) during a scheduling of uplink physical resource blocks for a second mobile device (Jung et al., [0148] the base station/gNB performs an uplink scheduling based on the capability information of the wireless device/UE), 
wherein first characteristics of the first mobile device and second characteristics of the second mobile device are similar characteristics (Yang et al., [0095] UEs belonging to the same UE type exhibit the same minimum peak EIRP and spherical coverage). 
Yang et al. - Jung et al. do not expressly disclose retaining, by the system, the first indication and the second indication as historical information.
Hafeez et al., for example from an analogous field of endeavor suggests retaining, by the system, the first indication and the second indication as historical information (Hafeez et al., [0076] the machine learning and reasoning component can infer activity and/or inactivity on beams, by obtaining knowledge about the possible actions and knowledge about historical information of which beams are usually inactive).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine retaining, by the system, the first indication and the second indication as historical information as taught by Hafeez et al. with the combined system of Yang et al. – Jung et al. in order to check for activity/inactivity in the primary and secondary beams (Hafeez et al., [0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yan et al. (US 20200413394 A1) is cited to show a method of determining to select an uplink (UL) beam having a higher effective isotropic radiated power (EIRP) capability than an EIRP capability associated with a current beam for transmitting on UL when at least one of a target transmit power based on transit power control (TPC) exceeds an EIRP capability associated with the current beam, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/L.P./Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416